Citation Nr: 0625150	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for rectal seepage secondary to shrapnel wounds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from September 1949 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran requested a hearing before the Board in 
Washington in his September 2003 Substantive Appeal.  The 
hearing was scheduled for June 2006, but a May 2006 letter 
from the veteran requested that the hearing be cancelled.  
The Board will proceed with the review of this appeal. 


FINDING OF FACT

The veteran experiences rectal leakage approximately two to 
three times a week and sometimes wears an adult diaper, but 
he does not have occasional involuntary bowel movements.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for rectal seepage secondary to shrapnel wounds have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.20, 4.114 Codes 7332, 7335 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
February 2004.  The notice included the type of evidence 
needed to substantiate the claim for an increased evaluation.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was 
notified that it was his responsibility to support his claim 
with appropriate evidence, and to send any medical reports he 
had.  He was thereby informed to provide any evidence in his 
possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with information regarding effective dates and 
disability evaluations in a March 2006 letter.  Despite the 
fact that portions of this notice were provided to the 
veteran subsequent to the most recent consideration of this 
claim by the RO, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The veteran contends that he is entitled to an initial 
evaluation of greater than 10 percent because he experiences 
frequent leakage and wears diapers at night.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

This appeal involves the veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection.  There is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The record shows that entitlement to service connection for 
rectal seepage secondary to shrapnel wounds was established 
in an October 2002 rating decision.  A 10 percent evaluation 
was assigned for this disability, effective from November 
2000.  The Board also notes that a 90 percent combined 
evaluation has been in effect from November 2000, and the 
veteran has been in receipt of a total rating based on 
individual unemployability from September 1992.  

The service medical records contain little mention of the 
service connected shrapnel wound.  

On the initial VA examination in February 1953, the veteran 
reported that after being wounded, he had walked to an aid 
station; a medic picked the piece of shrapnel out with a pair 
of tweezers and wrapped the leg.  He immediately returned to 
duty.  He underwent a genitourinary examination, because of a 
history of genito-urinary tuberculosis in service.  On 
examination, no abnormality of the rectum was reported.


The evidence includes VA treatment records from December 
1999.  These note that the veteran had experienced some 
rectal bleeding.  The veteran had a polyp removed about one 
year previously.  

VA treatment records dated from 1999 to 2003 are negative for 
evidence of rectal leakage.  October 2001 VA treatment 
records state that the veteran did not have any bowel 
complaints.  

The veteran was afforded a VA examination of his rectum and 
anus in March 2002.  The wound to his rectum in 1951 was 
noted, as was the subsequent removal of the shrapnel.  There 
had been no further surgery since that time.  The veteran 
stated that he occasionally experienced fecal leakage which 
occurs about two times a month.  He reported that this began 
in 1995.  A pad had been recommended to him but he did not 
use it.  He also experienced intermittent bleeding, which was 
attributed to either hemorrhoids or possibly scars.  This 
occurred approximately twice a week.  

On examination, the size of the anus was normal.  There was 
no clinical evidence of anemia, and there as no evidence of a 
fissure.  The veteran had an indented skin tag in the area he 
indicated the bleeding originated.  There was no evidence of 
external hemorrhoids and internal hemorrhoids could not be 
palpated.  There were no masses in the rectum, and no scars 
other than the skin fold could be seen.  The veteran did not 
have evidence of acute bleeding.  The diagnosis was a history 
of rectal bleeding, possibly secondary to scar tissue in the 
area of the shrapnel wound.  

An October 2002 statement from the veteran's wife states that 
he experiences fecal leakage an average of two to three times 
per week.  

The veteran underwent an additional VA examination in 
September 2005.  The claims folder was reviewed in 
conjunction with the examination.  The veteran was noted to 
be undergoing treatment for prostate cancer.  He indicated 
that over the years the fecal leakage, while improved, had 
been continuous.  It used to be five times a week, but now 
only happened twice a week.  The veteran wore adult diapers, 
especially at night.  These symptoms had been present since 
discharge from service and prior to the development of 
prostate cancer.  The veteran had been treated with seed 
implants for his prostate cancer but said his leakage had not 
become any worse following this treatment.  

On examination of the rectum, there was good tone and brown 
stool in the rectal vault.  There was no blood on the 
examination, no fissures, and a few external hemorrhoids.  
The veteran was wearing cloth underwear.  There was no 
evidence of pads or diapers on the examination.  The 
diagnosis was shrapnel wounds to the rectum.  The examiner 
noted that while seed implants can cause rectal irritation, 
there was no indication of increased symptoms.  A review of 
the record did not show that the veteran had complained to 
his doctors about fecal leakage, but he reported he had 
experienced this for years and just self treated.  The 
examiner felt it was more likely than not that the fecal 
leakage was due to the service connected injury and not side 
effects of cancer treatment.  

The rating code does not contain an entry for rectal seepage 
secondary to shrapnel wounds.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's disability has been rated by analogy to fistula 
in ano, which states that this disability is to be rating 
according to the rating code for impairment of sphincter 
control of the rectum and anus.  38 C.F.R. § 4.114, Code 
7335.  Since the veteran is essentially service connected for 
impairment of sphincter control, however, a rating by analogy 
would not seem to be necessary.

Diagnostic Code 7332 (rectum and anus, impairment of 
sphincter control) provides a 10 percent rating for constant 
slight or occasional moderate leakage.  A 30 percent rating 
requires evidence of occasional involuntary bowel movements 
that necessitate wearing of a pad.  A 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
assigned for complete loss of sphincter control.  38 C.F.R. § 
4.114, Diagnostic Code 7332 (2005). 

The March 2002 examination states that the veteran 
experiences leakage about twice a month.  The October 2002 
statement from his wife and the September 2005 examination 
indicate that he experiences leakage two or three times a 
week; while the veteran reported in his substantive appeal 
both that he had leakage in his under wear four times a day 
and two times a day at night.  

However, there is no evidence that the veteran has ever 
experienced an involuntary bowel movement.  Although he 
states that he sometimes wears adult diapers, especially at 
night, he was not wearing them on either examination.  More 
importantly, since he does not have involuntary bowel 
movements, his use of diapers could not be necessitated by 
that symptom.  

The veteran's contentions could be construed as an argument 
that he has extensive leakage and is thus entitled to a 60 
percent rating.  Leakage has never been shown on examinations 
or during outpatient treatment.  It is reportedly confined to 
underwear.  It thus is not extensive.  Further, the 60 
percent rating clearly requires fairly frequent involuntary 
bowel movements in addition to the extensive leakage as shown 
by the use of the word "and" in the rating criteria.  Cf. 
38 C.F.R. § 4.21 (2005).

Because there is no evidence of involuntary bowel movements, 
the symptomatology does not more nearly resemble that of the 
criteria required for an evaluation in excess of 10 percent.  
38 C.F.R. § 4.7 (2005).  The Board has considered 38 U.S.C.A. 
§ 5107(b), but as there is not an approximate balance of the 
evidence, and reasonable doubt does not arise. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for rectal seepage secondary to shrapnel wounds is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


